Citation Nr: 1226192	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-43 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1968 to December 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2012 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issues of entitlement to service connection for a psychiatric disability and hypertension, to include as secondary to service-connected diabetes mellitus, have been raised by the record, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

At his April 2012 Board hearing, the Veteran reported that his diabetes mellitus had gotten worse since his last VA examination.  He reported that his blood sugars were not under control, routinely running in the 175-225 range, despite regulating his diet and taking medication.  He reported that he had been experiencing increased lethargy and having difficulty engaging in his normal daily activities as a result.  Additionally, in a January 2009 letter from the Veteran's VA Medical Center treating Advanced Registered Nurse Practitioner (ARNP), it was reported that the Veteran had been encouraged to regulate some of his activities, such as traveling great distances.

At his April 2012 Board hearing the Veteran also reported that he experienced erectile dysfunction that he had been told was a result of his diabetes mellitus.  He also reported that his vision had gotten worse since he had been diagnosed with diabetes mellitus.  

A review of the record shows that the Veteran was last afforded a VA examination for his diabetes mellitus in December 2007.  Therefore, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current level of severity of all impairment resulting from his service-connected diabetes mellitus, to include any associated complications such as erectile dysfunction and diabetic retinopathy.  

Additionally, current treatment records should be obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED to the RO for the following actions:

1. The RO should undertake appropriate development to obtain any outstanding, pertinent VA Medical Center and private medical records.

2. Then, the Veteran should be afforded a VA examination by an examiner or examiners with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected diabetes mellitus and the nature and extent of any currently present complications of his diabetes mellitus, to include diabetic retinopathy and erectile dysfunction.  The claims file and any pertinent evidence in Virtual VA that is not included in the claims file must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.  The RO should ensure that the all information required for rating purposes is provided by the examiner(s).

The appropriate examiner should specifically address whether the Veteran requires regulation of activities as a result of his diabetes mellitus.

The examiner(s) should also provide an assessment of the impact of the Veteran's diabetes mellitus and associated complications on his daily activities and his ability to work.

The rationale for any opinions expressed must be provided. 

3. The RO should undertake any other development it determines to be warranted.  

4. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to a disability rating in excess of 20 percent for diabetes mellitus.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

